Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The current application has the effective filing date of 10/08/2020.

Specification
The disclosure is objected to because of the following informalities: The Specification does not disclose a “vibratory means” as recited in claim 10.  Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities: 
Claim 1 is objected to because the claims lacks proper punctuations, such as: a colon (:) following comprising/comprises, and also a comma (,) or semicolon (;) following each of the recited sensors. Also to claim 1, line 11 the period (.) following “alert parameters” should be changed be changed to a comma or semicolon because “a cover” is also a part of the same claim.  
The claims are not presented in ascending order, i.e. there is no claim 4.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “vibratory means” in claim 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The term “vibratory means” is indefinite because the term is not even mentioned in the Specification. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe short range wireless communications or IEEE802.15.1 and, accordingly, the identification/description is indefinite.
The term “similar devices” in claim 6 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to the Examiner as to what types and how much similarities would qualify a device as a ‘similar device’ to the device recited in claim 1.
Regarding claim 9, the limitation “the body of the device” (emphasis added) lacks proper antecedent basis, and it is also unclear as to which components of the device (as recited in claim 1) is a part of “the body of the device.”
Regarding claim 10, the limitation “the electronics of the device” (emphasis added) lacks proper antecedent basis. The Examiner suggests amending this claim to simply “the device according to claim 1 further comprising…”
Further regarding claim 10, the term “vibratory means” is rejected under 112(b) as indefinite because the Specification does not clearly disclose what device(s) constitute a “vibratory means”, also see 35 USC 112(f) above. Claim 10 is interpreted according to Specification: 4th paragraph, which is a “means of activation by shaking link to a minimum of temperature detected by the temperature sensor (4)”
Other dependent claims are rejected as they depend on a rejected independent claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toth et al. US 2015/0335288 A1 (hereinafter “Toth”).
Regarding claim 1, Toth discloses a disposable electronic device (wearable sensor patches as shown in Figs. 1a-1c, Figs. 2a-4f and Figs. 7-15; also see [0148]) for remote biomedical monitoring comprising:
a base (elastic adhesive layer, see [0246-0247]; for example: Fig.2b substrate 245 has an adhesive layer 250 thereon) with a biocompatible glue on one of its sides to adhere it to the skin of a patient / user ([0247:1st sentence] biocompatible pressure sensitive adhesive), 
a watertight housing ([0301] watertight, sterilizable and hermetically sealed) that comprises 
a body temperature sensor ([0042] temperature sensor) 
a reflex pulse oximetry sensor ([0042] oximeter)
a digital microphone ([0042] microphone)
a printed circuit ([0021] printed circuit board/PCB microcircuits) with a non-volatile memory ([0296] microcircuits includes a memory module) connected to 
a battery ([0148:2nd sentence] battery; also [0295])
a [BLUETOOTH] communication module ([0241] BLUETOOTH low energy hub) connected with a specific application implemented on a smartphone, pc or similar device capable of supporting it where data can be viewed, monitored and managed as registered by the sensors to establish alert parameters (“connected…alert parameters” limitation is treated as functional limitation because these are external to and not part of the recited “disposable electronic device”, also refer to Fig.6 with regard to wireless communication to a host device which can be a mobile device according to [0097: last sentence] and [0355-0358] regarding data transmission and alerts)
a cover (dome shape cover such as shown in Figs. 2C and 2B).  

Regarding claim 2, Toth discloses the device according to claim 1, wherein the device is of round shape and 30 mm in diameter.  ([0267:1st sentence] dimensions to the device “less than 4 centimeter (cm)2, less than 1 cm2, less than 0.5 cm2, less than 0.25 cm2”) 

Regarding claim 3, Toth discloses the device according to claim 1, wherein the base has an extension wing to expand its surface. (extended wing as shown in Figs. 2a and 2b) 

There is no claim 4.

Regarding claim 5, Toth discloses the device according to claim 1, wherein the device also comprises a movement sensor and a verticality sensor. ([0042] accelerometer and gyroscope are capable of measurement movement and verticality)

Regarding claim 6, Toth discloses the device according to claim 1, wherein the device comprises a presence detector to detect other similar devices from a certain distance. (Fig. 6 wireless communications 615, 620 and 625 between various sensor patches, i.e. patch 601 and 605 is taken to encompass “presence detector to detect other similar devices from a certain distance”; also see [0462])  

Regarding claim 7, Toth discloses the device according to claim 1, wherein the battery is a button cell with autonomy of at least one month operating continuously. ([0148] battery including rechargeable battery, energy reservoir, thermal gradient harvesting transducer, duel cell, biofuel cell etc. are taken to encompass to include a “button cell with autonomy operating continuously”)

Regarding claim 8, Toth discloses the device according to claim 1, wherein the battery is replaceable once exhausted. ([0148] the patch can be made wholly or partially disposable, and at least one of various disclosed types of batteries can be replaced once exhausted)

Regarding claim 9, Toth discloses the device according to claim 1, wherein the body of the device (this limitation is interpreted as the housing of the device) is made of biocompatible plastic material. ([0018] “elastic or polymeric material”, [0039:2nd sentence] “soft pseudo-elastic material”; also see [0254] which discloses a variety of polymeric material which are biocompatible, e.g. polyurethane)  

Regarding claim 10, Toth discloses the device according to claim 1, wherein the electronics of the device comprise vibratory means ([0079] “…the patch interface may include a stimulating device… a vibratory stimulating element…”) of activation linked to a minimum temperature setting detected by the temperature sensor. ([0184, 0304] activation of vibrating conductor in response to one or more physiologic and/or physical signals, and [0214-0215] provides that a detected physiologic physical signal /alert include temperature alert condition)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Libbus et al. US 2012/0108917 A1, discloses an adherent device having a generally rounded shape, having thereon a printed circuit, a plurality of sensors, and wireless communications devices; see Figs. 1B-1H and 1J.
Tran US 2013/0072807 discloses a wearable device/watch capable of detecting various physiological parameters and having proximity/location capabilities to detect connected devices
Moyer et al. US 2016/0302674 A1 discloses a wearable patch with a plurality of sensors and wireless capabilities; see Fig 4K

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X JIAN/            Examiner, Art Unit 3792                                                                                                                                                                                            	
June 14, 2022